DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-12 in the reply filed on 7/29/22 is acknowledged.  The traversal is on the ground(s) that there is technical overlap between groups I - III.  This is not found persuasive because group I does not make a contribution over the prior art as set forth in the rejections set forth below.
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/29/22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 11 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Asahi et al. (US 2018/0045870).
Asahi discloses a laminate comprising a hard coat layer laminated on at least one surface of a substrate layer (paragraphs [0007 – 0041]) which exhibits no scratch after reciprocating sliding of a #0000 steel wool 1000 times on a surface of the hard coat layer under a load of 1 Kg/cm2 (paragraphs [0452 – 0461]), wherein a pencil hardness of the hard coat layer is F or higher (paragraphs [0052 – 0053]), wherein a haze is 2% or less (paragraph [0055]), wherein a total light transmittance is 85% or higher (paragraph [0050]), wherein the hard coat layer is formed from a cured product of a curable composition including a fluorine-free vinyl compound, and the fluorine-free vinyl compound includes a polyfunctional (meth)acrylate (paragraph [0311]) for use as a protective layer, wherein the curable composition further includes a fluorine containing vinyl compound (paragraph [0117], JP2012-88699 disclose a fluorine containing vinyl compound which was incorporated by reference) for a touch panel device (paragraphs [0003 – 0006]).
Asahi does not specifically disclose wherein the laminate has a tensile elongation in accordance with JIS K6251 of 5% or greater.  However, the tensile elongation is inherent in Asahi since Asahi discloses very high folding endurance (paragraphs [0036], [0049], [0054] and/or a laminate comprising a polyfunctional (meth)acrylate (paragraph [0311]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asahi et al. (US 2018/0045870).
Asahi discloses a laminate comprising a hard coat layer laminated on at least one surface of a substrate layer (paragraphs [0007 – 0041]) which exhibits no scratch after reciprocating sliding of a #0000 steel wool 1000 times on a surface of the hard coat layer under a load of 1 Kg/cm2 (paragraphs [0452 – 0461]), wherein a pencil hardness of the hard coat layer is F or higher (paragraphs [0052 – 0053]), wherein a haze is 2% or less (paragraph [0055]), wherein a total light transmittance is 85% or higher (paragraph [0050]), wherein the hard coat layer is formed from a cured product of a curable composition including a fluorine-free vinyl compound, and the fluorine-free vinyl compound includes a polyfunctional (meth)acrylate (paragraph [0311]) for use as a protective layer, wherein the curable composition further includes a fluorine containing vinyl compound (paragraph [0117], JP2012-88699 disclose a fluorine containing vinyl compound which was incorporated by reference) for a protection film in a touch panel device (paragraphs [0003 – 0006]).
Asahi does not specifically disclose wherein the laminate has a tensile elongation in accordance with JIS K6251 of 5% or greater.  However, the tensile elongation is necessarily present in Asahi since Asahi discloses very high folding endurance (paragraphs [0036], [0049], [0054] and/or a laminate comprising a polyfunctional (meth)acrylate (paragraph [0311]).  It would have been obvious to one of ordinary skill in the art to provide wherein the laminate has a tensile elongation in accordance with JIS K6251 of 5% or greater in order to provide higher ductility and/or flexibility.
Claim(s) 6-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asahi et al. (US 2018/0045870) in view of JP2017-152004 (English translation provided herein).
Asahi does not disclose wherein the polyfunctional (meth)acrylate includes a urethane (meth)acrylate, wherein the polyfunctional (meth)acrylate includes a (meth)acrylate of a polyhydric alcohol-alkylene oxide adduct, wherein a weight ratio of the urethane (meth)acrylate to the (meth)acrylate of the polyhydric alcohol-alkylene oxide adduct, [the urethane (meth)acrylate]/[the (meth)acrylate of the polyhydric alcohol- alkylene oxide adduct], is from 80/20 to 30/70, and the ratio of the fluorine-containing vinyl compound is from 0.1 to 10 parts by weight per 100 parts by weight of the fluorine- free vinyl compound.
	JP2017-152004 discloses wherein the polyfunctional (meth)acrylate includes a urethane (meth)acrylate, wherein the polyfunctional (meth)acrylate includes a (meth)acrylate of a polyhydric alcohol-alkylene oxide adduct, wherein a weight ratio of the urethane (meth)acrylate to the (meth)acrylate of the polyhydric alcohol-alkylene oxide adduct, [the urethane (meth)acrylate]/[the (meth)acrylate of the polyhydric alcohol- alkylene oxide adduct], is from 80/20 to 30/70, and the ratio of the fluorine-containing vinyl compound is from 0.1 to 10 parts by weight per 100 parts by weight of the fluorine- free vinyl compound (paragraphs [0025 - 0047) for use as a protection film in touch panel device (paragraph [0001]) for the purpose of providing improved scratch resistance, weather resistance and/or antifouling durability (paragraphs [0001 – 0003]).
	Both references are drawn to protective layers for a touch panel device comprising a multifunctional (meth)acrylate.
	Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the polyfunctional (meth)acrylate includes a trifunctional or higher urethane (meth)acrylate, wherein the polyfunctional (meth)acrylate includes a (meth)acrylate of a polyhydric (tri-hydric, tetra-hydric, or higher) alcohol-alkylene oxide adduct, wherein a weight ratio of the urethane (meth)acrylate to the (meth)acrylate of the polyhydric alcohol-alkylene oxide adduct, [the urethane (meth)acrylate]/[the (meth)acrylate of the polyhydric alcohol- alkylene oxide adduct], is from 80/20 to 30/70, and the ratio of the fluorine-containing vinyl compound is from 0.1 to 10 parts by weight per 100 parts by weight of the fluorine- free vinyl compound in Asahi in order to provide improved scratch resistance, weather resistance and/or antifouling durability as taught or suggested by JP2017-152004.
With regard to claims 7 and 9-10, JP2017-152004 does not specifically disclose wherein the urethane (meth)acrylate is a trifunctional or higher urethane (meth)acrylate having a weight average molecular weight of 3000 or less, wherein in the polyhydric alcohol- alkylene oxide adduct, the polyhydric alcohol is a trihydric or higher polyhydric alcohol, and a total number of moles of the alkylene oxide added is from 2 to 30 moles, wherein the polyhydric alcohol-alkylene oxide adduct is an adduct in which from 1 to 3 moles of ethylene oxide are added to each hydroxyl group of a tetrahydric to octahydric alcohol.  However, using compounds with close structural similarity (ethylene oxide as opposed to propylene oxide disclosed in JP2017-152004) and finding the optimum workable range or value for a result effective variable is obvious and well within the level of one of ordinary skill in the art (MPEP 2144.09 and 2144.05).
It would have been obvious to one of ordinary skill in the art to have provided wherein the urethane (meth)acrylate is a trifunctional or higher urethane (meth)acrylate having a weight average molecular weight of 3000 or less, wherein in the polyhydric alcohol- alkylene oxide adduct, the polyhydric alcohol is a trihydric or higher polyhydric alcohol, and a total number of moles of the alkylene oxide added is from 2 to 30 moles, wherein the polyhydric alcohol-alkylene oxide adduct is an adduct in which from 1 to 3 moles of ethylene oxide are added to each hydroxyl group of a tetrahydric to octahydric alcohol in order to provide improved scratch resistance, weather resistance and/or antifouling durability.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
September 28, 2022